Citation Nr: 1614837	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-30 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1971 to August 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in San Diego, California, which granted the Veteran's claim for PTSD and assigned a 30 percent disability rating, but denied the claim of entitlement to service connection for prostate cancer.  Thereafter in a January 2010 rating decision, the RO increased the disability evaluation for PTSD to 50 percent disabling effective the date of the grant of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Oakland, California.  

This case was previously before the Board in August 2015, at which time the Board remanded it to afford the Veteran a videoconference hearing before a Veterans Law Judge.  He was scheduled to appear at such a hearing in February 2016 and he was made aware of the time and place of the hearing by a January 2016 letter.  Prior to the scheduled hearing, the Veteran's representative cancelled the hearing request in February 2016 and did not indicate that the Veteran wished to postpone or reschedule the hearing.  Therefore, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board must remand the PTSD and prostate cancer claims for additional evidentiary and procedural development.  Specifically, the Veteran's case must be remanded to associate outstanding treatment records.  

Regarding the Veteran's PTSD claim, the Board notes that an April 2010 VA mental health initial evaluation note indicates that the Veteran was currently receiving treatment for his PTSD at the Fresno Veterans Center and that he intended to proceed with treatment at that location.  However, the most recent treatment records from this location in the claims file are from August 2009.  There is no indication that VA attempted to obtain any records from the Fresno Veterans Center after August 2009.  Thus, an effort must be made to locate and associate with the claims file any relevant treatment records regarding the Veteran's PTSD at this location.  

Similarly, regarding the prostate cancer claim, the Veteran indicated that outstanding VA treatment records were located at the VA hospital in Fresno, California in a November 2012 supplemental claim for compensation.  However, the most recent medical records in the claims file from a VA medical facility are from April 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim, such as treatment records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, any outstanding VA treatment records since April 2011 should be located and associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private and VA treatment records with regard to his PTSD and prostate cancer claims.  Make reasonable attempts to obtain any such records and associate all records received with the claims file; also document any negative responses received.

Specifically, the RO should attempt to associate with the claims file any records from the Fresno Veterans Center since August 2009 regarding PTSD treatment, and all records of VA treatment since April 2008.  If any such records are unavailable, document and associate with the claims file the steps taken to reasonably obtain the outstanding records.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the current severity of his PTSD, to include the impact his PTSD has on his ability to obtain and maintain employment.

3.  After completing the above, readjudicate the claims of entitlement to an initial evaluation in excess of 50 percent for PTSD and entitlement to service connection for prostate cancer, to include as due to herbicide exposure, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




